DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-17 are pending and are currently under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to the recitations “10-65 weight% metal member from a platinum group metal, a refractory metal, or combinations thereof” in claim 1, “4-7 weight% molybdenum (Mo)” in claim 1, and “wherein the refractory metal comprises a metal selected from the group of silver, gold, hafnium, niobium, rhenium, tantalum, molybdenum, zirconium, or combinations thereof.” in claim 6, in view of claim 6, it is unclear if the alloy is allowed to have more than 7 weight percent molybdenum or if the alloy must have no more than 7 weight percent molybdenum. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US 8,529,710). 
In regard to claims 1 and 7, Ishida et al. (‘710) discloses cobalt base alloys that would be useful for making articles such as a stent or catheter having compositions relative to that of the instant invention as set forth below (abstract and columns 5-6). 
Element
Instant Claim
(weight percent)
Ishida et al. (‘710)
(mass percent)
Overlap
Pt
10 – 65 
0.01 – 20 
10 – 20 
Cr
15 – 25 
5 – 30 
15 – 25 
Mo
4 – 7 
0.01 – 30 
4 – 7 
Fe
0 – 18 
2 – 20 
2 – 18 
Co
22 – 40 
Balance
30 – 40 


The Examiner notes that the amounts of platinum, chromium, molybdenum, and iron for the cobalt base alloys disclosed by Ishida et al. (‘710) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of platinum, chromium, molybdenum, and iron from the amounts disclosed by Ishida et al. (‘710) because Ishida et al. (‘710) discloses the same utility throughout the disclosed ranges. 
In regard to claim 2, Ishida et al. (‘710) discloses 5 to 25 weight percent of iron plus manganese, which overlaps the range of the instant invention (column 6). MPEP 2144.05 I. 
With respect to the recitation “wherein the stent has a minimum ultimate tensile strength of 125 ksi” in claim 3, Ishida et al. (’710) discloses tensile strengths above 1000 MPa (Table 3), which would be above 125 ksi. Ishida et al. (‘710) discloses a substantially similar composition. Therefore, the claimed tensile strengths would be expected. MPEP 2112.01 I. 
With respect to the recitation “wherein the stent has a minimum yield strength of 45 ksi” in claim 4, Ishida et al. (‘710) discloses proof strengths that exceed 1000 MPa (Table 3), which would be above 45 ksi. Since Ishida et al. (‘710) discloses a substantially similar composition. Therefore, the claimed yield strengths would be expected. MPEP 2112.01 I. 
With respect to the recitation “wherein the stent has a minimum total elongation of 30%” in claim 5, Ishida et al. (‘710) discloses elongations greater than 30% (Table 4). Ishida et al. (‘710) discloses a substantially similar composition. Therefore, the claimed elongation claimed would be expected. MPEP 2112.01 I. 
	In regard to claim 6, Ishida et al. (‘710) discloses 0.1 to 2 weight percent zirconium (column 6). 
In regard to claims 8, 10 and 13, Ishida et al. (‘710) discloses cobalt base alloys that would be useful for making articles such as a stent or catheter having compositions relative to that of the instant invention as set forth below (abstract and columns 5-6). 
Element
Instant Claim
(weight percent)
Ishida et al. (‘710)
(mass percent)
Overlap
Pt
10 – 60
0.01 – 20 
10 – 20 
Cr
10 – 25 
5 – 30 
10 – 25 
Mo
Present  
0.01 – 30 
0.01 – 30  
Fe
0 – 3
2 – 20 
2 – 3
Co
18 – 55 
Balance
22 – 55


The Examiner notes that the amounts of platinum, chromium, molybdenum, and iron for the cobalt base alloys disclosed by Ishida et al. (‘710) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of platinum, chromium, molybdenum, and iron from the amounts disclosed by Ishida et al. (‘710) because Ishida et al. (‘710) discloses the same utility throughout the disclosed ranges. 
	In regard to claim 9, Ishida et al. (‘710) discloses 0.1 to 10 weight percent titanium (column 6). 
	In regard to claim 11, Ishida et al. (‘710) does not require the presence of manganese and therefore reads on the claim (column 6). 
	In regard to claim 12, Ishida et al. (‘710) discloses 0.1 to 10 weight percent titanium, which overlaps the range of the instant invention (column 6). MPEP 2144.05 I. 
	In regard to claim 14, Ishida et al. (‘710) does not require the presence of sulfur or silicon and therefore reads on the claim (column 6). 
	With respect to the recitation “further comprising beryllium, boron, or carbon in lower concentration that L-605 standard permits” in claim 15, although carbon and boron are not required, Ishida et al. (‘710) allows for 0.001 to 3 weight percent carbon and 0.001 to 1 weight percent boron and therefore reads on the claim (column 6). 
In regard to claims 16-17, Ishida et al. (‘710) discloses cobalt base alloys that would be useful for making articles such as a stent or catheter having compositions relative to that of the instant invention as set forth below (abstract and columns 5-6). 
Element
Instant Claim
(weight percent)
Ishida et al. (‘710)
(mass percent)
Overlap
Pt
10 – 65
0.01 – 20 
10 – 20 
Cr
10 – 25 
5 – 30 
10 – 25 
W
10 – about 15
0.01 – 30 
10 – about 15
Fe
0 – about 3
2 – 20 
2 – 3
Mn
0 – about 2
2 – 20 
2/about 2
Co
18 – 50
Balance
22 – 55


The Examiner notes that the amounts of platinum, chromium, tungsten, manganese and iron for the cobalt base alloys disclosed by Ishida et al. (‘710) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of platinum, chromium, tungsten, manganese and iron from the amounts disclosed by Ishida et al. (‘710) because Ishida et al. (‘710) discloses the same utility throughout the disclosed ranges. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759